 

 

Case 1:18-cr-00509-GBD Document 639 Filed 10/02/20 Page 1 of 2
Case 1:18-cr-00509-GBD Document 638 Filed 10/02/20 Page 1 of 2

gs gee

   

 

Via ECF

Honorable George B. Daniels a 4 or ee
United States District Judge Ste o 72. 2
Southern District of New York ae
500 Pearl Street

New York, NY 10007

 

Re: United States v. Mishel Levinski
18 — CR — 509 — 12(GBD)
Honorable Judge Daniels:

On behalf of Mr. Mishel Levinski, I write to respectfully request an additional
modification of Mr. Levinski’s bail conditions. Mr. Levinski respectfully requests
permission to travel to the following g tournaments:

1. 2020 Fall Open ICC
October 10-11
1507 N. Milpitas Blvd

2. Vernon Hills Giant RR
Nov 7-8
635 N aspen drive , Vernon hills IL

 

3. SAN ANTONIO FALL OPEN
November 14th, 2020
San Antonio Texas

4, Presper Financial Architects Open
November 20-21, 2020
Akron Ohio

AUSA Hellman consents to this request. Mr. Levinski’s Pretrial Services
Officer consents as well.

If permission is granted, Mr. Levinski would provide his itinerary to Pretrial
services as soon as practicable.

28 DOOLEY STREET, SRO FLOOR, GROOKLYN, NY 11235
PHONE: 718.934.4141- Fax: 718.228.8406
MirRVIS. TONY@GMAIL.cCOM
Case 1:18-cr-00509-GBD Document 639 Filed 10/02/20 Page 2 of 2
Case 1:18-cr-00509-GBD Document 638 Filed 10/02/20 Page 2 of 2

Bre ee

   

  

THE MiRvVIS LAW FIRM, P.C.

 

We thank the Court in advance for its attention and consideration of this
Application.

Respectfully Submitted,

/s/ Tony Mirvis
By: Tony Mirvis, Esq.

 

cc: AUSA Matthew Hellman (Via ECF)
PTSO Jonathan Lettieri (Via ECF)

2B DOOLEY STREET, SRO FLOOR, BROOKLYN, NY 11235
PHONE: 718.934.4141- FAx!: 718.228.8408
MIRVIS.TONY@GMait.com

 

 
